DETAILED ACTION
Disposition of Claims
Claims 64-83 remain pending.  No amendments have been presented.  

Examiner’s Note
All paragraph numbers, unless otherwise noted, are in reference to the PG Pub for this application, 2021/0252129A1, Published 08/19/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Of note, there is not an attorney of record on file due to a lack of an official power of attorney of record.  While a customer number has been provided on the ADS submitted 01/22/2021, this is not the equivalent of a power of attorney or an authorization to act in a representative capacity.  In order to expedite prosecution in the instant application, it is suggested that a power of attorney be filed as per MPEP §402 or MPEP §1807, or an Authorization to Act in a Representative Capacity be filed as per MPEP §403 in order for the Office to freely and openly discuss the merits of the case with the applicant's representative(s), and/or to file certain documents, such as terminal disclaimers.  Please refer to the MPEP or http://www.uspto.gov/patents/law/poafaqs.jsp#a if you have questions regarding the proper filing of a power of attorney.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.


Response to Arguments
Applicant's arguments filed 09/03/2021 regarding the previous Office action dated 06/07/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

 Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
(Objection withdrawn.)  The objection to the abstract of the disclosure is withdrawn in light of the amendments to the abstract.  


Claim Interpretation
The claim language and interpretation was presented in a previous Office action and will not be repeated herein, as no claim amendments were presented. 




Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained.)  Claim(s) 64-66, 69, 71-74, and 83 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jasny et. al. (US20190351047A1, Priority 12/23/2016; CITED ART OF RECORD; hereafter “Jasny”).  The rejection was presented in a previous Office action and will not be repeated herein. 
Response to Arguments
Applicant's arguments filed 09/03/2021 have been fully considered but they are not persuasive.
Applicant argues that the distinction between the teachings of Jasny and those of the instant claims is that the Jasny teachings envision multicistronic mRNAs while the instant claims are only drawn towards separate, distinct nucleic acids encoding each of the noted Nipah ORFs.  The Office fails to find this convincing.  Instant claim 64 is drawn to a compound, wherein said compound must comprise two items within a cationic lipid nanoparticle (LPN).  Those two things are mRNAs which comprise an ORF that encodes a Nipah virus G protein and an ORF that encodes a Nipah virus F protein.  Nowhere in the claim construction is it required that the mRNAs of items (a) and (b) be separate nucleic acid molecules, only that the composition comprises “a mRNA” that has an ORF which encodes the protein of interest.  If the mRNA molecules are intended to be separate, distinct molecules, then it should be clearly claimed as such.  For instance, the claim could be amended to recite:
“A composition comprising: (a) a first messenger ribonucleic acid (mRNA) molecule comprising an open reading frame (ORF) encoding a Nipah virus F protein, and (b) a second mRNA molecule comprising an ORF encoding a Nipah virus G protein, wherein the separate mRNA molecules of (a) and (b) are encapsulated together in a cationic lipid nanoparticle.”
This is only one suggestion, as applicant is free to amend the claims as they deem necessary.  
Further, Jasny in reference claims 44-45 clearly envisions more than one mRNA molecule within the claimed composition, as Jasny writes the composition comprises “a plurality or at least more than one of the artificial nucleic acids as defined by any one of claims 1 to 43.”  Jasny teaches the composition would encode one or more of the Nipah virus antigenic proteins (¶[0570]) and the teachings of the 
For at least these reasons, the arguments are not persuasive, and the rejection is maintained.  



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 67-68, 70, and 75-82 under 35 U.S.C. 103 as being unpatentable over Jasny as applied to claims 64-66, 69, 71-74, and 83 above, and further in view of Ciaramella (US20180243225A1, Pub. 08/30/2018; Priority 01/25/2017; CITED ART OF RECORD; hereafter “Ciaramella”); Xu et. al. (Xu K, et. al. PLoS Pathog. 2015 Dec 8;11(12):e1005322.; hereafter “Xu”); and Chan et. al. (Chan YP, et. al. J Virol. 2012 Nov;86(21):11457-71. Epub 2012 Aug 22.; hereafter “Chan”) is withdrawn in light of the Ciaramella reference being effectively removed as available prior art.

(New rejection.)  Claims 67-68, 70, and 75-82 under 35 U.S.C. 103 as being unpatentable over Jasny as applied to claims 64-66, 69, 71-74, and 83 above, and further in view of 
Benenato et. al. (US20190314292A1; Priority 03/15/2017; CITED ART OF RECORD; hereafter “Benenato-292”) or, in the alternative, 
Benenato et. al. (US20170210697A1, Priority 09/17/2015; CITED ART OF RECORD; hereafter “Benenato-697”) or, in the alternative,
Ciaramella et. al. (WO2017070624A1, Priority 10/22/2015; CITED ART OF RECORD; hereafter “Ciaramella-624”) or, in the alternative, 
Smith et. al. (US20200069599A1; Priority 06/14/2016; CITED ART OF RECORD; hereafter “Smith”) or, in the alternative, 
Hoge et. al. (US20190382774A1; Priority 05/18/2016; CITED ART OF RECORD; hereafter “Hoge”), in view of 
PLoS Pathog. 2015 Dec 8;11(12):e1005322.; hereafter “Xu”); and Chan et. al. (Chan YP, et. al. J Virol. 2012 Nov;86(21):11457-71. Epub 2012 Aug 22.; hereafter “Chan”).
The applied references have a common assignee (ModernaTx Inc for Benenato-292, Benenato-697, Ciaramella-624, Smith, Hoge) and inventor (Benenato-292, Benenato-697, Ciaramella-624, Hoge) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The Prior Art
The teachings of Jasny have been set forth supra.  While Jasny teaches lipid nanoparticles (LNPs) which comprise cationic lipids, Jasny fails to teach the cationic lipid of Compound 1.  Also, while Jasny teaches N1-methyl-pseudouridine modifications of the mRNA, Jasny fails to specifically teach that 100% of uridines within the mRNA are modified to N1-methyl-pseudouridine.  Finally, while Jasny teaches Nipah virus F proteins encoded by the mRNA, Jasny is silent to the mRNA encoding the F protein sequence comprising stabilizing mutations to maintain a prefusion structure.
However, the Moderna-related prior art, namely Benenato-292, Benenato-697, Ciaramella-624, Smith, and Hoge, teaches these limitations in the context of mRNA-LNP technology.  Benenato-292, Benenato-697, Ciaramella-624, Smith, and Hoge all teach instant Compound 1 for use in lipid nanoparticles for delivery of mRNA antigens from viruses (Benenato-292 Compound 25 at ¶[0287][0318-0320], Benenato-697 Compound 25 at ¶[0114-0116][0649-0652], Ciaramella-624 Compound 25 at p. 191, Smith Formula IIe derivative at ¶[0198-0206], and Hoge Compound 25 (¶[0149-0154][1143]); said constructs are identical to Compound 1 of instant claims 67 and 77.  
instant claim 76).  The prior art teaches the mRNA may have modified nucleobases, such as 1-methyl-pseudouridine, at one or all of the uridine residues (Benenato-292 at ¶[1601], Benenato-697 at ¶[0319], Ciaramella-624 at reference claim 7, Smith at ¶[0275], and Hoge at ¶[1983]; instant claims 70, 77-79).  The prior art teaches wherein each of the mRNA of (a) and the mRNA of (b) further comprises a 5' untranslated region (UTR) and a 3' UTR (Benenato-292 at ¶[0641-0645], Benenato-697 at ¶[0323], Ciaramella-624 at p. 234, lines 20-23, Smith at ¶[0279], and Hoge at ¶[2117-2118  instant claim 80); wherein each of the mRNA of (a) and the mRNA of (b) further comprises a 5' cap analog of 7mG(5')ppp(5')NlmpNp and a polyA tail (Benenato-292 at ¶[0589], Benenato-697 at ¶[0323][0355-0357], Ciaramella-624 at p. 23, ¶1-2 and p. 105, ¶2, Smith at ¶[0279][0313-0315], and Hoge at ¶[0679][0718][0723-0727]; instant claims 81-82).  While the Moderna prior art references render obvious much of the claimed invention not taught by Jasny, these references all remain silent as to the use of the pre-fusion form of the Nipah F protein.  
Xu teaches the pre-fusion form of Nipah virus (NiV) F protein (entire document; see abstract) and teaches how to mutate the F glycoprotein to stabilize the protein in the pre-fusion formation, wherein residues 1-488 were expressed and purified and then a GCNt helical bundle motif was fused to the C-terminus of the F glycoprotein (p. 3, ¶2; p. 11, ¶3).  Chan teaches only the prefusion forms of henipavirus (Hendra virus and Nipah virus) F proteins could elicit cross-reactive henipavirus neutralizing antibody in mice, and that certain prefusion constructs would be important to use as antigens for vaccines (entire document; see abstract; pp. 11465-6, ¶ bridging pages.)
Given the teachings of Jasny, one of skill in the art would know how to generate cationic LNPs with antigens from Nipah viruses.  Given the teachings of the Moderna prior art, one of skill in the art would have the teachings to utilize newly designed ionizable cationic lipids in the LNP formulations that could deliver mRNA encoding Paramyxovirus antigens.  Given the teachings from Chan and Xu, one of skill in the art instant claims 68 and 75 to deliver prefusion forms of the F protein from NiV in cationic LNPs.    
It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Jasny in order to utilize ionizable cationic lipids of Compound 1 in the nanoparticles for mRNA delivery.  One would have been motivated to do so, given the suggestion by the Moderna prior art that the ionizable cationic lipid would be useful in LNPs of similar compositions to those of Jasny for delivery of viral antigens similar to Jasny.  There would have been a reasonable expectation of success, given the knowledge that said lipid could be used to formulate LNPs in the ratios noted by Jasny, as taught by the Moderna prior art, and given that the sequences for Nipah antigens were known in the art, as taught by Jasny.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made. 



Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection maintained.)  Claims 64-67, 69-74, and 83 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,868,692B2 in view of Jasny (supra).  This rejection was presented in a previous Office action and will not be repeated herein.
Response to Arguments
Applicant's arguments filed 09/03/20201 have been fully considered but they are not persuasive.
Applicant argues that the double patenting rejections are improper as the Office has failed to provide a claim-by-claim analysis and articulate the similarities and differences between the instant claims and the reference claims, and argues that such an analysis is required by the MPEP.  The citation UCB Inc. v. Accord Healthcare, Inc. is not within the MPEP, and instead, what is directed by the MPEP is that the claim scope be construed and articulated by the Office in a nonstatutory type double patenting rejection (MPEP §804.II.B.2.(a)).  The scope of the reference and instant claims was provided, as well as the limitations claimed therein, and the differences noted with each rejection and how said differences were overcome with the teachings of Jasny.  The citation noted by Applicant was a quote in the UCB case that cited various preceding cases, but as the MPEP clearly articulates a summary of those previous findings in the same section (MPEP §804.II.B.2.(a), it is noted that these are particular to species/sub-species or species/genus type rejections.  These type of rejections are noted as those which “… require an obviousness analysis unless one of ordinary skill in the art would, on reading the potentially conflicting patent or application, at once envisage the invention claimed in the examined application.”  As most of these double patenting rejections under argument are inventions which are the genus which provide the “base” invention, namely a LNP which encapsulates mRNA, it is not difficult to see how one of skill in the art would take the teachings of Jasny and immediately envision the instantly claimed invention.  As noted in each separate rejection, while the mRNA is directed to a therapeutic agent, an infectious agent, or an immunogenic agent, all of these adjectives clearly describe the described mRNA sequences of Jasny regarding mRNA which encode Nipah virus F and G proteins or fragments thereof, and identify said mRNA as being therapeutic and prophylactic agents which can be delivered in cationic lipid nanoparticles.  The sequences, ORFs, proteins, and mRNAs of Jasny are not interpreted in a vacuum; the teachings of Jasny are not standalone sequences of Nipah and are clearly directed as being mRNA which would be associated with or encapsulated in a cationic lipid nanoparticle and provide a therapeutic effect upon delivery to a host.  Therefore, the Office has provided 1) the scope of the instant and reference claims and how they are similar and different and 2) provided a prior art reference which would show why one of skill in the art would render those differences obvious.  The full citation of MPEP §804.II.B.2 cited by Applicant is:
“Any nonstatutory double patenting rejection made under the obviousness analysis should make clear:
(A) The differences between the inventions defined by the conflicting claims — a claim in the patent compared to a claim in the application; and

The differences in inventions defined by the conflicting claims is where the analysis is to occur; “a claim in the patent compared to a claim in the application” is merely clarifying the definition of “conflicting claims” and is NOT requiring a claim-by-claim analysis.  Instead, the claimed inventions in the reference patent/application and instant application are compared; the scope of the claimed instant and reference inventions are compared and then the differences highlighted.  The Office has performed parts (A) and (B) as required by the MPEP, insomuch that it was shown that these claimed reference and instant inventions were both drawn towards mRNA-LNP compositions, and the difference between the claimed inventions, namely the specific nature of the items encoded by the mRNA, would be obvious given the teachings of Jasny which anticipate mRNA encoding Nipah virus G and F proteins, wherein said mRNA is within LNPs.  
For at least these reasons, these arguments are not persuasive, and the rejections have been maintained.


(Rejection maintained.)  Claims 64-67, 69-74, and 83 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,266,485B2 in view of Jasny (supra).   This rejection was presented in a previous Office action and will not be repeated herein.

(Rejection maintained.)  Claims 64-66, 69, 71-74, and 83 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,709,779 B1 in view of Jasny (supra).  This rejection was presented in a previous Office action and will not be repeated herein.

Rejection maintained.)  Claims 64-66, 69, 71-74, and 83 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 90/014,395 (Reexam of US App. 15/089,050, US Pat. No. 10,022,435) in view of Jasny (supra). This is a provisional nonstatutory double patenting rejection.  This rejection was presented in a previous Office action and will not be repeated herein.

(Rejection maintained.)  Claims 64-66, 69, 71-74, and 83 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 11-13, 29, 37-39, 41, and 43-44 of copending Application No. 16/036,318 in view of Jasny (supra). This rejection was presented in a previous Office action and will not be repeated herein.  This is a provisional nonstatutory double patenting rejection.

(Rejection maintained.)  Claims 64-66, 69, 71-74, and 83 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-24 of copending Application No. 16/144,394 in view of Jasny (supra). This rejection was presented in a previous Office action and will not be repeated herein.  This is a provisional nonstatutory double patenting rejection.



Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL B GILL/
Primary Examiner, Art Unit 1648